Judgment modified to the extent of granting the plaintiff judgment for $206.50, with interest thereon from September 13, 1929, and as so modified affirmed, without costs, upon the following grounds: The cheek issued by Barstow & Co., dated September 13, 1929, for $206.50, was drawn to the order *670of a fictitious person, and was not indorsed by the payee named in the check. The indorsement of said cheek by Hannah Maresca was a forgery, committed at the request of her son, the dishonest employee of Barstow & Co., at whose instance the check in question was issued to the fictitious payee, S. Maresca. Present — Finch, P. J., Merrell, Townley, Glennon and Untermyer, JJ.